DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pair of active regions are disposed on a top surface of the contact via structures and on a bottom surface of the channel layer” must be shown or the features canceled from the claim 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 10 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the pair of active regions disposed on a top surface of the contact via structures and on a bottom surface of the channel layer.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 10 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the pair of active regions disposed on a top surface of the contact via structures and on a bottom surface of the channel layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao, US 5,654,568.
In re Claim 1, Nakao discloses a field effect transistor comprising: a pair of active regions (3, 4) over a channel layer (an upper portion of 2 between 3 and 4) ; a channel region (10a, 10b) formed in the channel layer (the upper portion of 2 between 3 and 4) and located between the pair of active regions (3, 4); and a pair of contact via structures (24, 29) electrically connected to the pair of active regions (3,4), wherein the pair of active regions (3, 4) are self-aligned to the contact via structures (24, 29) (Fig. 3; column 1, line 15 - column 2, line 67; column 6, line 43 -column 17, line 57).
In re Claim 2, Nakao discloses the field effect transistor of claim 1, wherein the pair of active regions (3, 4) comprise self-aligned n+ type doped regions (Fig, 3; column 6, lines 45-51).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al., US 2016/0307777 (corresponding to US 10,468,989).
In re Claim 1, Kurata discloses a field effect transistor comprising: a pair of active regions (416a1, 407a1; 416a2, 407a2) over a channel layer 406; a channel region 406b formed in the channel layer 406a and located between the pair of active regions (416a1, 407a1; 416a2, 407a2); and a pair of contact via structures (431, 429) electrically connected to the pair of active regions (416a1, 407a1; 416a2, 407a2), wherein the pair of active regions (416a1, 407a1; 416a2, 407a2) are self-aligned to the contact via structures (431; 429) (Figs. 3, 6, 7, 8, 28; [0155 -0181], [0185-192]; [0300-0369]).
In re Claim 3, Kurata discloses the  field effect transistor of claim 1, further comprising a self-aligned passivation protection layer 130 disposed on sidewalls of the contact via structures (431, 429) (Fig. 28).
In re Claim 5, Kurata discloses the field effect transistor of claim 1, wherein the pair of active regions (416a1, 407a1; 416a2, 407a2) are disposed on a top surface of the channel layer 406 and on a bottom surface of the contact via structures (431. 429) (Fig. 6B).

Claim  7  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al., US 2015/0380305 (Corresponding to US 9,431,296).
In re Claim 7, Basker discloses a field effect transistor comprising: a pair of contact via structures (72, CV2) (Figs. 17 and A); a pair of active regions (left 32, right 32) electrically connected to the pair of contact via structures (72, CV2) forming a pair of active region stacks (32T, 32B), wherein the pair of active regions 32 are self- aligned to the contact via structures (72, CV2); and a channel region CHANNEL formed in a channel layer (an upper portion of 18n, marked as CL in Fig. A) and located between the pair of active regions 32, wherein the pair of active regions 32 are disposed on a bottom surface of the channel layer CL  (Figs. 2, 15-17, and A; [0025 -0071]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A, Basker’s Fig. 17 annotated to show the details cited

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata as applied to claim 3 above.
In re Claim 4, Kurata discloses all limitations of claim 4 including that a lower passivation protection layer 402 located between the channel layer 406 and an interlayer dielectric layer 410  that is formed over the channel layer 406 (Fig. 28), except for that the lower passivation protection layer 402 and the self-aligned passivation protection layer 130 comprise the same material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lower passivation protection layer 402 and the self-aligned passivation protection layer 130 comprising the same material since it was known in the art that usage the same material simplifies manufacturing process. (MPEP2144.I.)
In re Claim 6, Kurata does not specify that the channel layer 406 comprises indium-gallium-zinc-oxide and the pair of active regions (416a1, 407a1; 416a2, 407a2) comprise AlOx-InOx-ZnOx. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Basker as applied to claim 7 above.
In re Claim 8, Basker discloses all limitations of claim 8 except for that the pair of active region stacks (32T, 32B)  are bordered on three sides by the channel layer CL. Fig. A shows that the pair of active region stacks (32T, 32B) are bordered on two sides by the channel layer CL. However, as shown in Basker’ Fig. 2A the channel layer CL (the upper portion of 18n) has an island shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the active region stacks (32T, 32B) also from a front side of 18n (as visible in Fig. 2B) since it was known in the art that it is well-known and routine practice in semiconductor art for increasing contact area. (MPEP2144.I.)
In re Claim 9, Basker discloses all limitations of claim 9 except for that the pair of active regions 32 comprise self-aligned n+ type doped regions. Basker discloses that the pair of active regions 32 comprise self-aligned n- type doped regions (Fig. A). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the pair of active regions 32 comprise self-aligned n+ type doped regions since it was known in the art that it is well-known and routine practice to make source/drain region n+ type doped regions. (MPEP2144.I.)
In re Claim 11, Basker discloses all limitations of claim 11 except for that the channel layer CL comprises indium-gallium-zinc-oxide and the pair of active regions 32 comprise AlOx-InOx-ZnOx. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 12, prior-art fails to disclose a method of making a field effect transistor steps of “annealing the metal layer in direct contact with the semiconducting channel layer to form active regions; and forming contact via structures, wherein the active regions are self-aligned to the contact via structures.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893